Citation Nr: 1400632	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-40 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic service disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Kristen Vanderkooi, Esq. 


ATTORNEY FOR THE BOARD

J. Nobrega, Associate Counsel 


INTRODUCTION

The Veteran (appellant) had active service in the United States Army from November 1966 to July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon. 

The Veteran's entire claim file, to include the portion contained in the electronic "Virtual VA" system, has been reviewed in this case.  

A Travel Board hearing was scheduled for June 17, 2013, but the Veteran failed to report for the hearing and has not provided cause.  The hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The Veteran has brought prior claims for service connection for an acquired psychiatric disability.  Most recently, his attempt to reopen the claim for service connection was denied by the Board in December 1998.  Typically, when a service connection claim is raised following a prior final denial on the same issue, new and material evidence is required in order for VA to again consider the merits of the claim.  38 C.F.R. § 3.156 (2012).  A claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008).  The evidence of record contains a May 2011 diagnosis of PTSD, which was not among those psychiatric disorders diagnosed prior to the December 1998 Board decision.  Reopening is not required for a claim of service connection for PTSD because the Veteran has a new diagnosis.  Boggs, 520 F.3d at 1335.  

The Board concludes that only the claim for service connection for PTSD is on appeal.  When a claimant files a claim, the claim should be construed based on the reasonable expectations of the claimant and the evidence developed in processing that claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran had brought previous claims for service connection for an acquired psychiatric disability, he identified only PTSD despite being well aware of his other psychiatric diagnoses, which include an anxiety disorder, bipolar disorder, a major depressive disorder, schizoaffective disorder, schizophrenia, and borderline, explosive, mixed, and paranoid personality disorders.  As the Veteran is aware of his own diagnoses, he chose to pursue a claim for the one which was newly diagnosed.  The Board need not address a petition to reopen a claim for service connection for an acquired psychiatric disability other than PTSD.  See Clemons.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is alleging that he has developed an acquired psychiatric condition to include PTSD while in service.  Specifically, he has put forth the contention that the claimed disability is attributable to military sexual trauma, physical assault, and solitary confinement while in military judicial custody.  The Veteran reports physical and sexual assaults during confinement in military judicial custody due to going absent without leave.  The Veteran also alleges physical assault by several drill instructors during his active service.  Additionally, the Veteran has alleged in medical treatment notes that he witnessed the death of a fellow soldier while the Veteran was in training.  

Details of the Veteran's service, periods of absence without leave, and alleged time in custody, are supported by the Veteran's VA Form 214.  The Veteran lost pay from May 1, 1967 through June 4, 1967, the period which he was absent without leave to visit his dying father.  The Veteran also lost credit for 17 days "under 10 U.S.C. 972 from 5-21 Jun 67."  Documents from the Veteran's court-martial state that the Veteran was absent from May 1, 1967 "without proper authority . . . and did so remain absent until on or about 5 June 1967."  Additionally, the Veteran was indeed sentenced to confinement, and was confined, after his conviction.  Time spent absent without leave (AWOL), confined pending court martial (without acquittal), or serving the sentence of a court martial are excluded from the Veteran's active service.  38 C.F.R. § 3.15 (2013).  Service connection may not be awarded based on stressors occurring during this excluded period.  

There is some circumstantial support for the Veteran's contentions regarding military sexual trauma, physical assault while confined, as well as physical assault during training, by information in service treatment records.  The Veteran received treatment on April 6, 1967, for back pain, chest pain, pain in his ribs, and tenderness of his lower sternum.  The Veteran denied any recent injury.  These injuries may be indicia of physical assault.  Additionally, the Veteran was diagnosed with "passive aggressive personality disorder" the cause of which was reported in the service treatment records as unknown, on September 11, 1967.  The Veteran had no previously documented diagnoses of psychiatric conditions.  

The Veteran has been treated for symptoms of PTSD since a mental health diagnostic self-report assessment conducted by the Eugene, Oregon VA Community Based Outpatient Clinic on May 5, 2011.  The attending psychologist wrote of the Veteran's possible diagnosis of PTSD identifying qualifying events include both rape occurring during military training and reported incidents of nearby peer being killed by suicide.  Given that the Veteran's account of rape occurred while in confinement, it is not clear whether this account of rape comprises a distinct and separate stressor event.  Later treatment records from 2012 indicate that the Veteran's PTSD symptoms had been absent for several months.  Thus, it is not clear whether the Veteran had PTSD or whether the PTSD resolved during the course of this appeal.  

Establishing service connection for PTSD requires (1) a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013).  Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  A medical opinion based on a post-service examination of a veteran can be used to establish the occurrence of a stressor, although VA may consider and weigh this evidence in the context of the entire record.  Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011).  The Board remands for a VA medical opinion to provide medical opinions as to whether the Veteran has or had PTSD at the time of filing off his claim or during the course of this appeal, whether the Veteran's PTSD was due to in-service stressors, and whether the stressors occurred during his AWOL period, confinement pending court martial, or while serving the court martial sentence.

When a veteran's claim is based, at least in part, on a reported in-service personal assault/harassment, VA has a heightened notification obligation whereby it must (1) notify him of alternative forms of evidence that may serve to corroborate his account, to include the opinion of a medical professional, (2) suggest other potential sources of evidence, and (3) assist the Veteran submit evidence from alternative sources by providing additional time for such submission after an adequate notice letter has been provided.  See Gallegos v. Peake, 22 Vet. App. 329 (2008).  The notification letters sent to the Veteran did discuss evidence that may be submitted in support of claims of PTSD, but did not address PTSD based upon personal assault.  As a remand is otherwise required in this case, the Board finds that the Veteran should be provided with additional notification and opportunity to provide information regarding the reported in-service assault/harassment.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notification letter informing her of the information and evidence required to substantiate PTSD claims based on in-service personal assault or harassment in accordance with 38 U.S.C.A. § 5103(a) , 38 C.F.R. § 3.159(b) and 38 C.F.R. § 3.304(f)(5).  In particular, the notice must advise the Veteran that evidence from sources other than his service records and evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  He should also be requested to provide additional details regarding his reported in-service stressor(s).

2.  Obtain outstanding VA records from the VA Roseburg Healthcare System from 2012 to the present.  Should no records be found after an exhaustive search, annotate the record to reflect this.  The Veteran should also be encouraged to submit any medical records he believes supports his claims.

3.  After obtaining any additional records to the extent possible, schedule the Veteran for a comprehensive VA psychiatric examination to provide opinions as to the following questions:

a.  Does the Veteran at least as likely as not (50 percent probability or greater) have a current disability of PTSD?

b.  If not, did the Veteran at least as likely as not have a disability of PTSD at any time on or after January 11, 2007, even if the PTSD resolved later?

c.  If the Veteran is found to have a current disability of PTSD or had PTSD at any time on or after January 11, 2007, is the PTSD at least as likely as not caused by an in-service stressor?

Specifically, the examiner should consider the Veteran's alleged military sexual and physical trauma.  

d.  If the Veteran has or had PTSD as a result of an in-service stressor(s), did those stressor(s) occur during a period of AWOL, during confinement pending court martial, or while serving a court martial sentence?

A rationale must accompany any conclusion reached in the examination report (a mere statement regarding the lack of contemporaneous documentation of sexual or physical trauma in-service is not a sufficient rationale).  

4.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim remain denied, issue an appropriate supplemental statement of the case to the Veteran and his representative and forward the claim to the Board for adjudication.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.B. FREEMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

